            Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  MOHAN NAYAK,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS

   KIMCO REALTY CORPORATION,
   MILTON COOPER, CONOR C.                            JURY TRIAL DEMANDED
   FLYNN, MARY HOGAN PREUSSE,
   PHILLIP E. COVIELLO, FRANK
   LOURENSO, HENRY MONIZ,
   VALERIE RICHARDSON, AND
   RICHARD B. SALTZMAN,

                      Defendants.



       Plaintiff Mohan Nayak (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Kimco

Realty Corporation (“Kimco” or the “Company”) and other related parties and non-parties with

the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning Kimco and the Defendants.
            Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 2 of 18




                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Kimco and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed merger of the Company and Weingarten

Realty Investors (“Weingarten”) (the “Proposed Transaction”).

       2.       On April 15, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Weingarten. Pursuant to the terms of the Merger Agreement the

Weingarten shareholders will have the right to receive: (i) 1.408 newly issued shares of Kimco

common stock; and (ii) $2.89 in cash for each common share for each share of Weingarten

owned (the “Merger Consideration”).

       3.       On June 23, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading registration statement with the SEC (the “Registration Statement”) on Form S-4/A, in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Kimco and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Kimco

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
             Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 3 of 18




                                   JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, the owner of Kimco shares.

        9.       Defendant Kimco is incorporated under the laws of Maryland and has its principal

executive offices located at 500 North Broadway, Suite 201 Jericho, New York. The Company’s

common stock trades on the New York Stock Exchange under the symbol “KIM.”

        10.      Defendant Milton Cooper (“Cooper”) is and has been the Executive Chairman of

Kimco at all times during the relevant time period.

        11.      Defendant Conor C. Flynn (“Flynn”) is and has been a Kimco director at all times

during the relevant time period.

        12.      Defendant Mary Hogan Preusse (“Preusse”) is and has been a Kimco director at

all times during the relevant time period.




                                                   3
          Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 4 of 18




       13.     Defendant Philip E. Coviello (“Coviello”) is and has been a Kimco director at all

times during the relevant time period.

       14.     Defendant Frank Lourenso (“Loursenso”) is and has been a Kimco director at all

times during the relevant time period.

       15.     Defendant Henry Moniz (“Moniz”) is and has been a Kimco director at all times

during the relevant time period.

       16.     Defendant Valerie Richardson (“Richardson”) is and has been a Kimco director at

all times during the relevant time period.

       17.     Defendant Richard B. Saltzman (“Saltzman”) is and has been a Kimco director at

all times during the relevant time period.

       18.     Defendants Cooper, Flynn, Preusse, Coviello, Lourenso, Moniz, Richardson, and

Saltzman are collectively referred to herein as the “Individual Defendants.”

       19.     The Individual Defendants, along with Defendant Kimco, are collectively referred

to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       20.     Kimco is a real estate investment trust (REIT) headquartered in Jericho, N.Y. that

is one of North America’s largest publicly traded owners and operators of open-air, grocery-

anchored shopping centers and mixed-use assets. The company’s portfolio is primarily

concentrated in the first-ring suburbs of the top major metropolitan markets, including those in

high barrier-to-entry coastal markets and rapidly expanding Sun Belt cities, with a tenant mix

focused on essential, necessity-based goods and services that drive multiple shopping trips per

week. Kimco is also committed to leadership in environmental, social and governance (ESG)




                                                4
         Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 5 of 18




issues and is a recognized industry leader in these areas. Publicly traded on the NYSE since

1991, and included in the S&P 500 Index, the company has specialized in shopping center

ownership, management, acquisitions, and value enhancing redevelopment activities for more

than 60 years. As of December 31, 2020, the company owned interests in 400 U.S. shopping

centers and mixed-use assets comprising 70 million square feet of gross leasable space.

                    The Company Announces the Proposed Transaction

       21.    On April 15, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       JERICHO, N.Y. & HOUSTON--(BUSINESS WIRE)--Kimco Realty Corp.
       (NYSE: KIM), one of North America’s largest publicly traded owners and
       operators of open-air, grocery-anchored shopping centers and mixed-use assets,
       and Weingarten Realty Investors (NYSE: WRI), a grocery-anchored Sun Belt
       shopping center owner, manager and developer, today announced that they have
       entered into a definitive merger agreement under which Weingarten will merge
       with and into Kimco, with Kimco continuing as the surviving public company.
       The transaction brings together two industry-leading retail real estate platforms
       with highly complementary portfolios, creating the preeminent open-air shopping
       center and mixed-use real estate owner in the country. The increased scale in
       targeted growth markets, coupled with a broader pipeline of redevelopment
       opportunities, positions the company to create significant value for its
       shareholders. The combined company is expected to have a pro forma equity
       market capitalization of approximately $12.0 billion and a pro forma total
       enterprise value of approximately $20.5 billion.

       Under the terms of the merger agreement, each Weingarten common share will be
       converted into 1.408 newly issued shares of Kimco common stock plus $2.89 in
       cash. Based on the closing stock price for Kimco on April 14, 2021, this
       represents a total consideration of approximately $30.32 per Weingarten share.
       On a pro forma basis, following the closing of the transaction, Kimco
       shareholders are expected to own approximately 71% of the combined company’s
       equity, and Weingarten shareholders are expected to own approximately 29%.
       The parties currently expect the transaction to close during the second half of
       2021, subject to customary closing conditions, including the approval of both
       Kimco and Weingarten shareholders. This strategic transaction was unanimously
       approved by the Board of Directors of Kimco and the Board of Trust Managers of
       Weingarten.




                                                5
    Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 6 of 18




The merger will create a national operating portfolio of 559 open-air grocery-
anchored shopping centers and mixed-use assets comprising approximately 100
million square feet of gross leasable area. These properties are primarily
concentrated in the top major metropolitan markets in the United States. The
combined company is expected to benefit from increased scale and density in key
Sun Belt markets, enhanced asset quality, tenant diversity, a larger redevelopment
pipeline and a deleveraged balance sheet. As a result, the combined company
should be uniquely positioned to drive further sustained growth in net operating
income (NOI) and asset value creation through continued strategic leasing and
asset management.

“This business combination is highly strategic, creating a stronger platform that is
even more capable of delivering long-term growth and value creation,” said
Conor Flynn, Kimco’s Chief Executive Officer. “Not only will the merged
company and its shareholders enjoy a larger, higher quality, more diversified
portfolio with significant embedded growth opportunities, the transaction also
reduces the combined company’s leverage, creating a stronger financial profile.
This combination reflects our conviction in the grocery-anchored shopping center
category, which has performed well throughout the pandemic and provides last
mile locations that are more valuable than ever due to their hybrid role as both
shopping destinations and omnichannel fulfillment epicenters. It also gives us
even greater density in the Sun Belt markets we are targeting as well as visibility
into the trends shaping necessity-based retail.”

Andrew “Drew” Alexander, Chairman, President and Chief Executive Officer of
Weingarten, stated, “Combining these highly complementary platforms is a win-
win for shareholders of both companies. After examining the deal from every
angle, it became increasingly clear that the potential of the integrated business is
much greater than the sum of its parts. The combined company’s increased size
and scale, together with its financial strength, should drive an advantageous cost
of capital, allowing the combined company to more readily pursue value creation
opportunities. We are excited to deliver this transaction to our shareholders, who
will realize compelling and immediate value while also benefiting from the upside
potential associated with owning the industry’s preeminent open-air shopping
center and mixed-use REIT.”

Summary of Strategic Benefits

The merger of Kimco and Weingarten is expected to create a number of
operational and financial benefits, including:

•    Enhanced Asset Diversification and Quality: Adding Weingarten’s
     collection of 159 high-quality, open-air grocery-anchored shopping centers
     and mixed-use properties advances Kimco’s strategy of providing tenants and
     shoppers with greater last-mile fulfillment opportunities.




                                         6
    Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 7 of 18




•    Expanded Geographic Reach in High-Growth, First-Ring Suburbs of
     Core Markets: The transaction will grow Kimco’s presence in strategic Sun
     Belt markets such as Houston, Miami, Phoenix, Atlanta and Orlando, boasting
     positive demographic and migration trends along with strong growth
     prospects. The Sun Belt and high-barrier-to-entry top coastal markets will
     represent more than 82% of the combined company’s total annualized base
     rent (ABR).
•    Greater Tenant Diversity: The combined company’s top ten tenants are
     essential, industry-leading grocers such as Kroger, Whole Foods and Walmart
     and best-in-class retailers such as TJX, Ross Stores and Burlington. These
     brands will represent approximately 19.3% of total ABR, with no single
     tenant representing more than approximately 4%.
•    Compelling Value Creation Pipeline: The combination of Weingarten’s
     largely funded and de-risked development pipeline, together with Kimco’s
     significant redevelopment projects and entitlements embedded in its existing
     portfolio, present compelling future growth opportunities. Most of these
     projects are located in markets where Kimco has an existing presence.
•    Substantial Operational Savings and Corporate Synergies: The combined
     company is expected to realize annualized cost synergies of $35 to $38
     million on a GAAP basis (excluding accounting adjustments) and $31 to $34
     million on a cash basis. These expected savings are attributable to both
     companies’ complementary business operations and significant regional
     overlap in high-growth Sun Belt markets where economies of scale can be
     realized. These synergies are expected to be substantially realized in the first
     full fiscal year post completion of the transaction.
•    Earnings Accretion and NOI Growth Opportunities: Upon closing, the
     transaction is expected to be immediately accretive to earnings metrics. The
     combined company is also well positioned to increase cash flow at the
     property level by marking rents to market rates, realizing contractual rent
     increases, re-merchandising, growing portfolio occupancy and pursuing new
     value creation opportunities.
•    Increased Financial Strength and Flexibility: The business combination
     will further strengthen Kimco’s balance sheet by reducing net debt plus
     preferred to EBITDA. As a larger, lower leveraged company, Kimco is
     expected to have more cost-effective access to capital and benefit from
     earnings enhancement as existing debt matures in the coming years. This
     improved credit profile and greater liquidity put Kimco on a path toward
     potential future credit ratings upgrades.

Leadership and Organization

The combined company is committed to retaining a strong, highly qualified and
diverse Board that has the requisite skills, knowledge and experience to oversee
the company and its long-term strategic growth and performance. The number of
directors on Kimco’s Board of Directors will be expanded to nine, with one
member of the existing Board of Trust Managers of Weingarten to be appointed



                                          7
         Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 8 of 18




       to the Kimco Board. Milton Cooper will continue to serve as Executive Chairman
       of the Board of Directors of the combined company. Mary Hogan Preusse will
       continue to serve as Lead Independent Director for the combined company.

       The Kimco management team will lead the combined company, with Conor Flynn
       as Chief Executive Officer, Ross Cooper as President and Chief Investment
       Officer, David Jamieson as Chief Operating Officer and Glenn G. Cohen as Chief
       Financial Officer. The approach to integration planning will draw from the best
       practices of both companies to ensure continuity for tenants, employees and other
       stakeholders.

       Upon completion of the merger, the company’s headquarters will remain in
       Jericho, N.Y. The company will retain the Kimco name and will continue to trade
       under the ticker symbol KIM (NYSE).

       Dividend Policy

       Kimco intends to maintain its current dividend level post-closing.

       First Quarter Update

       During the first quarter of 2021, Kimco executed 358 leases totaling 2.8 million
       square feet which includes 121 new leases for 586,000 square feet. Pro-rata rental
       rate spreads on comparable leases increased 6.8%, with rental rates for new leases
       up 8.2% and renewals and options growing by a combined 6.4%. Kimco ended
       the quarter with a pro-rata occupancy of 93.5% with anchor and small shop
       occupancy at 96.2% and 85.8%, respectively. For the first quarter of 2021, Kimco
       collected 94% of its total pro-rata billed base rents.

       Advisors

       Barclays and Lazard are acting as financial advisors, and Wachtell, Lipton, Rosen
       & Katz is acting as legal advisor to Kimco. J.P. Morgan is acting as exclusive
       financial advisor, and Dentons is acting as legal advisor to Weingarten.

                     FALSE AND MISLEADING STATEMENTS
          AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       22.    On June 23, 2021, the Company authorized the filing of the Registration

Statement with the SEC.       The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.




                                               8
         Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 9 of 18




       23.      Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding the Financial Projections

       24.      The Registration Statement contains projections prepared by the Company’s and

Weingarten’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.

       25.      The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.


1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                9
           Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 10 of 18




       26.     In order to make management’s projections included in the Registration Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       27.     Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Cash NOI; (ii) FFO as Adjusted per share; and (iii) Unlevered

Free Cash flow.

       28.     With respect to Weingarten’s projections, the Company must disclose the line

item projections for the financial metrics that were used to calculate the non-GAAP measures,

including: (i) Cash NOI; (ii) FFO per share; and (iii) Unlevered Free Cash Flow.

       29.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                      Material False and Misleading Statements or Material
                  Misrepresentations or Omissions Regarding the Financial Opinions

       30.     The Registration Statement contains the financial analyses and opinion of

Barclays Capital Inc. (“Barclays”) and Lazard Frères & Co. LLC (“Lazard”) concerning the

Proposed Transaction, but fails to provide material information concerning such.

       31.     With respect to Barclays’s Selected Comparable Company Analysis, the

Registration Statement fails to disclose the individual multiples and metrics of each of the

companies observed in the analysis.




                                               10
         Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 11 of 18




       32.     With respect to Barclays’s Selected Precedent Transaction Analysis, the

Registration Statement fails to disclose the individual multiples and metrics of for each of the

transactions observed in the analysis.

       33.     With respect to Barclays’s Discounted Cash Flow Analysis for Kimco, the

Registration Statement fails to disclose: (i) Kimco’s projected after-tax unlevered free cash flows

for fiscal years 2021 through 2025; (ii) the Company’s terminal value; (iii) the inputs and

assumptions underlying Barclays’s use of the range of discount rates of 7.25% to 7.75%; (iv) the

inputs and assumptions underlying Barclay’s use of a perpetuity growth rates of 2.75% to 3.25%;

and (v) the fully diluted number of shares of Kimco common stock.

       34.     With respect to Barclays’s Discounted Cash Flow Analysis for Weingarten, the

Registration Statement fails to disclose: (i) Weingarten’s projected after-tax unlevered free cash

flows; (ii) Weingarten’s terminal value; (iii) the inputs and assumptions underlying Barclays’s

use of a range of perpetuity growth rates of 3.25% to 3.75%; (iv) the inputs and assumptions

underlying Barclays use of the range of discount rates of 7.75% to 8.25%; and (v) the fully

diluted number of Weingarten common shares.

       35.     With respect to Lazard’s Discounted Cash Flow Analysis for Kimco, the

Registration Statement fails to disclose: (i) the stand-alone unlevered, after-tax free cash flows

that the Company was forecasted to generate during the fiscal years ending December 31, 2021

through the fiscal year ending December 31, 2024; (ii) the Company’s terminal value; (iii) the

inputs and assumptions underlying Lazard’s use of the range of exit capitalization rates of 5.5%

to 6.5%; and (iv) the inputs and assumptions underlying Lazard’s use of a range of discount rates

of 8.0% to 9.0%.




                                                11
         Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 12 of 18




        36.     With respect to Lazard’s Discounted Cash Flow Analysis of Weingarten: (i) the

stand-alone unlevered, after-tax free cash flows that Weingarten was forecasted to generate

during the fiscal years ending December 31, 2021 through the fiscal year ending December 31,

2024; (ii) Weingarten’s range of estimated terminal values; (iii) the inputs and assumptions

underlying Lazard’s use of the range of exit capitalization rates of 5.5% to 6.5%; and (iv) the

inputs and assumptions underlying Lazard’s use of the range of discount rates of 8.0% to 9.0%.

        37.     With respect to Lazard’s Selected Public Companies Analysis, the Registration

Statement fails to disclose the individual multiples and metrics of each company Lazard

observed in its analyses.

        38.     With respect to Lazard’s Comparable Public Companies Analysis, the

Registration Statement fails to disclose the individual multiples and metrics of each company

observed in its analyses.

        39.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

                       Material False and Misleading Statements or Material
              Misrepresentations or Omissions Regarding Potential Conflicts of Interest

        40.     The Registration Statement omits material information regarding potential

conflicts of interest involving Barclays.




                                                12
           Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 13 of 18




          41.   The Registration Statement notes that in connection with its role as financial

advisor, Barclays may receive “an additional fee of up to $4,000,000 payable in Kimco’s sole

discretion[.]” However, the Registration Statement, fails to disclose whether the Company

intends to pay Barclays such a fee.

          42.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          45.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any



                                                     13
         Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 14 of 18




material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       46.     Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

       47.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       48.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       49.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was




                                               14
           Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 15 of 18




disseminated, to corroborate that there are no material misstatements or omissions.

          50.   The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

          51.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          52.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          53.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.   The Individual Defendants acted as controlling persons of Kimco within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Kimco, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in



                                                  15
         Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 16 of 18




the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       55.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       56.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       57.     In addition, as set forth in the Registration Statement sets forth at length and

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by




                                                16
         Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 17 of 18




their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       60.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: June 23, 2021                                           Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz



                                                 17
Case 1:21-cv-05501-JSR Document 1 Filed 06/23/21 Page 18 of 18




                                       Email: jml@jlclasslaw.com
                                       LIFSHITZ LAW FIRM, P.C.
                                       1190 Broadway,
                                       Hewlett, New York 11557
                                       Telephone: (516) 493-9780
                                       Facsimile: (516) 280-7376

                                       Attorneys for Plaintiff




                              18
